Per curiam.
This disciplinary matter is before the Court on the petition for voluntary surrender of license filed by Larry Bush Hill (State Bar No. *872354360) pursuant to Bar Rule 4-227 (b) (2). In his petition, Hill, who was admitted to the Bar in 1994, admits that in September 2017 he entered a guilty plea in the Superior Court of Walker County, Georgia, to one count of influencing a witness in violation of OCGA § 16-10-93 (a) and one count of criminal attempt to suborn perjury in violation of OCGA § 16-10-72. As both offenses are felonies, Hill’s convictions violate Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d), the maximum penalty for which is disbarment. Hill acknowledges that his proposed voluntary surrender of license is tantamount to disbarment and asks this Court to accept his petition.
Decided January 29, 2018.
Toumley & Lindsay, Christopher A. Toumley, for Hill.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittel-man, Assistant General Counsel State Bar, for State Bar of Georgia.
The State Bar recommends that this Court accept Hill’s petition for voluntary surrender of his license, and based upon our review of the petition, we agree that acceptance of Hill’s petition is in the best interests of the Bar and the public. Accordingly, the name of Larry Bush Hill is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Hill is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.